DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/24/2017, the Amendment & Remark filed on 10/08/2021 and the Request for Continued Examination filed on 11/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (a) are withdrawn in view of the Amendment & Remark filed on 10/08/2021.

 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 4-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an article of manufacture, a process and an apparatus, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A non-transitory computer-readable medium including computer-executable instructions, which when executed by one or more processors causes the one or more processor to perform the following method steps:
storing indicators for identifying fraudulent events related to a customer account, the indicators comprising information for identifying fraudulent events indicative of unauthorized access related to the customer account, wherein at least two of the indicators comprises a menu navigation indicator generated from a plurality of sequences input via devices interacting with an automated customer care system that are associated with customer account associated with historical fraudulent events and a voice analysis indicator generated by analyzing a voice of user interacting with a customer care agent of the automated customer care system;
defining a fraud model including a defined threshold for detecting a fraudulent event;
receiving, during a call from a device associated with the customer account, a sequence of inputs received from the device responsive to prompts of a menu of the automated customer care system; 
determining, from the sequence of inputs, a time pattern associated with the sequence of inputs; 
determining a voice pattern from a voice of a user of the device during the call; 
determining that the call is fraudulent;
assigning, to at least one of the time pattern or the voice pattern, a label indicating that the time pattern or the voice pattern is indicative of the fraudulent event responsive to determining that the call is fraudulent;
updating, responsive to verifying that event is the fraud event, the fraud detection model with the information of the received response to improve an accuracy of the fraud detection model.
wherein the act of communicating the assertion to an authorized user of the customer account comprises:
determining the authorized user's preferred mode of contact; and initiating a communication to the authorized user in accordance with the preferred mode of contact.
wherein the at least two indicators comprise the type of access channel used when accessing customer care operations.
wherein the at least two indicators further comprise biometric information.
wherein the biometric information comprises navigation characteristics for the type of access channel used to access customer care operations.
wherein an input associated with the event comprises a value of a graphical user interface having a field configured to capture the value indicating a level of suspicion associated with the event.
wherein the value indicating the level of suspicion is based, at least in part, on a direct interaction between an agent and a user attempting access to the customer account.
wherein the at least two indicators comprise the contact number used to reach the customer care agent.
wherein the at least two indicators comprise the email address used to reach the customer care agent.
wherein the at least two indicators comprise the number of transfers used to reach the customer care agent.
 processor; and
a computer-readable data storage including a set of computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:
storing indicators associated with a customer account, wherein the stored indicators comprise environmental information for identifying fraudulent events related to the customer account;
defining a fraud model based on the stored indicators, the fraud model including a defined threshold for a fraudulent event;
receiving inputs indicative of environmental information for an event when a user is accessing or interacting with an automated customer care system;
determining the event is indicative of the fraudulent event based on comparing the received inputs to the defined fraud model and determining a total risk threshold exceeds the defined threshold for the fraudulent event;
establishing a communication link with an authorized user of the customer account;
authenticating the authorized user;
receiving information from the authorized user; and
updating the fraud model with the received information.
where the stored indicators comprise environmental information indicative of a type of access channel for customer care operations.
wherein the communication link is established according to the authorized user's contact preferences.
wherein at least one received input is set by an agent based on the agent’s suspicion that the event is fraudulent.
wherein the automated customer care system comprises an interactive voice response system.
wherein determining the defined threshold is exceeded comprises aggregating the associated risk probabilities of the at least two indicators and comparing the aggregated associated risk probabilities to the defined threshold.

but for the “causes the one or more processor to perform” language, “defining a fraud model including a defined threshold for detecting a fraudulent event” in the context of the claimed invention encompasses one or more person manually defining the fraud model; 
but for the “causes the one or more processor to perform” language, “receiving, during a call from a device associated with the customer account, a sequence of inputs received from the device responsive to prompts of a menu of the automated customer 
but for the “causes the one or more processor to perform” language, “determining, from the sequence of inputs, a time pattern associated with the sequence of inputs; determining a voice pattern from a voice of a user of the device during the call” in the context of the claimed invention encompasses one or more person manually determining the time pattern and voice pattern;
but for the “causes the one or more processor to perform” language, “determining that the call is fraudulent” in the context of the claimed invention encompasses one or more person manually determining that the call is fraudulent; 
but for the “causes the one or more processor to perform” language, “assigning, to at least one of the time pattern or the voice pattern, a label indicating that the time pattern or the voice pattern is indicative of the fraudulent event responsive to determining that call is fraudulent” in the context of the claimed invention encompasses one or more person manually making the assignment based on the defined threshold; 
but for the “causes the one or more processor to perform” language, “updating, responsive to verifying that event is the fraud event, the fraud detection model with the information of the received response to improve an accuracy of the fraud detection model”, in the context of the claimed invention encompasses one or more person manually updating the model to improvement model accuracy; 
but for the “causes the one or more processor to perform” language, “determining the authorized user's preferred mode of contact; and initiating a communication to the authorized user in accordance with the preferred mode of contact”, in the context of the 
If a claim, under its broadest reasonable interpretation, covers the fundamental economic practice of detecting a fraudulent event based on data but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer or processor to perform the storing, associating, defining, determining, comparing, creating, communicating, receiving, updating and authenticating steps. The computer or the processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer or processor to conduct fraud detection amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and storing data (Storing and retrieving information in memory, Versata Dev. Group, Inc. ). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)

	
	
	Response to Arguments
Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive. 

Regarding the applicant’s that the claimed invention is directed eligible subject matter, the examiner respectfully disagrees. The applicant initially argued that the claims do not recite a Judicial Exception, asserting that the claims are directed towards improving the accuracy of a fraud detection model. However, it should be noted that the determination of Step 2A prong one is whether the claims recite a Judicial Exception. Based on the claims’ own recitation about the determining of whether a call associated with a customer account is fraudulent, it is apparent that the claims at least recite the detection of fraud, which is a fundamental economic practice. As to the alleged improvement of the accuracy of the fraud detection model, it should be noted that the fraud detection model itself is a mathematic model, an ineligible subject matter. The improvement to ineligible subject matter, such as the reduction of settlement risk in Alice Corp., would not integrate the Judicial Exception into practical application as it is not an improvement to a technology nor an improvement to the functionality of the computer itself. As per the argument regarding Step 2B analysis, the applicant contended that the claims include unconventional combination of features. However, it should be noted that the allegedly unconventional combination of feature is not 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHO KWONG/Primary Examiner, Art Unit 3698